 CHARLES' OF THE RITZ OPERATING CORPORATION309CHARLES OF THE RITZOPERATING CORPORATION 1 AND I. MAGNIN & CO.andTHEJOURNEY MENBARBERS, HAIRDRESSERS,COSMETOLOGISTS ANDPROPRIETORSINTERNATIONAL UNION OF AMERICA, LOCALNo. 148,AFL,PETITIONER.Case No. 20-RC-1389.September 91, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Robert V. Magor, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.Thebusinessof the Employer :Charles of the Ritz Operating Corporation, a New York corpora-tion, hereinafter sometimes referred to as Charles of the Ritz, isengaged in the operation of beauty salons in several States and in thesale of cosmetic products.It is a wholly owned subsidiary of Charlesof the Ritz Distributing Corporation.The principal business officeof this Company is located in New York City where it operates 11beauty salons.Two of its salons are located in California.Of these,the one located at I. Magnin & Co. department store in San Fran-cisco, is thesole oneinvolved in this proceeding.During the 1950 fiscal year, Charles of the Ritz made purchases inNew York inexcess of$100,000, and approximately $1,000,000 worthof shipments were made from New York City to salons and stores inthe several States, including the San Francisco salon.During thissame period the San Francisco salons' purchases outside the State ofCaliforniawere in excessof $10,000.Its income, which exceeded$100,000, was derived primarily from personal beauty services per-formed for customers.Charles of the Ritz neither admits nor denies the Board's jurisdic-tion:We find that this Company is engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Actto exercise jurisdiction herein.2The petition also names I. Magnin & Co., hereinafter referred to asMagnin, as an Employer of the employees in the unit sought by thePetitioner.Magnin moved to dismiss the petition insofar as it per-tains to them, and the Petitioner indicated that it had no objection tothe Board's granting such motion.1The name of this Employer appears as amended at the hearing.2The Borden Company,Southern Division,91 NLRB 628.9$ NLRB No. 44.974176-52-vol 96-21 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD -Charles of the Ritzis a lesseeof Magnin, which owns and operates,the department store in which the salon involved herein is located.The record reveals that Magnin has no control over the employees ofCharles of the Ritz.The latter company hires and discharges itsown employees.They are subject solely to the supervision of thesupervisor of the beauty salon, who is in the employ of Charles of theRitz.They share none of the benefits that Magnin provides for itsemployees, work different hours, and use different facilities.Theyreceive their weekly salary checks from Magnin's billing office, butthe payroll taxes and insurance are paid directly by the New Yorkbusiness office of Charles of the Ritz.There is no interchange ofemployees between the beauty salon and the rest of the store.More-over,Magnin has no authority, pursuant to the lease agreement, to-participate in the formulation of labor relations policy affectingemployees of the salon.In these circumstances we find that Charles of the Ritz is the soleEmployer of the employees sought herein,' and we hereby grant themotion of Magnin to dismiss. this petition insofar as it names I. Mag-nin & Co. as an Employer.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section (2) (6) and (7) of the Act .44.The appropriate unit :The Petitioner seeks a unit composed of all employees of the beautysalon at Magnin's San Francisco store who are licensed by the StateBoard of Cosmetology of the State Board of BarberExaminers, ex-cluding cashiers, clerks, maids, receptionist, and supervisors as de-fined in the Act. The Employer would include the one receptionistand two maids who are the only nonlicensed personnel employed inthe salon.There is no history of collective bargaining in this salon.All employees of the salon are subject to the same supervision andenjoy the same employee benefits.The receptionist assists the oper-ators by making appointments for customers, designating the opera-tor to be used, and completing the sale of any cosmetic items requestedby a customer and attending to any of the customers' other needs. Thetwo maids also look after customers' comforts and keep the salon8 SeePariseau's, Incorporated et al.,90 NLRB 1458;Cf.FranklinSimon Company, Inc.,94 NLRB 576.4We findno merit tothe Employer's motion to dismiss the petition because of an absenceof evidence of the Petitioner's showing of interest.Petitioner's showing of interest is amatter for administrativedetermination and is not litigable by the parties.0. D. Jennings& Company,68NLRB516.We are administratively satisfied that the Petitioner's showingis adequate. COLGATE PALMOLIVE PEET CO.311clean.In addition they directly assist the operators by preparingmaterials used by the operator, and subject to the direction of the lat-ter, keeping all equipment sterilized.It is true that the licensed personnel, unlike the receptionist andmaids, are required to complete a certain period of training pursuantto State law.But we do not believe that this fact creates a sufficientdisparity between their employment interests and those of the recep-tionist and maids with whom they work so closely to warrant exclud-ing the latter from the unit.Nor is there merit to the Petitioner'scontention that the receptionist and maids should be excluded becausethe Petitioner's bylaws restrict union membership to licensed per-sonnel.This Board has often held that a union's jurisdictional limi-tation on membership is not a valid reason for excluding employeesfrom a unit, who would otherwise be included.'We find therefore that all employees employed in the San Francisco1.Magnin & Co. beauty salon of Charles of the Ritz Operating Corpo-ration, excluding supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]6Denton's Inc.t/a The Robinson-Sehwcenn Store,83 NLRB 35.COLGATE PALMOLIVE PEET Co.andGREMIO DE PRENSA, RADIO Y TEATRODEPUERTORICO,PETITIONER.Case No. 24-RC-153.September21, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Philip Licari, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.1The name ofthe Petitionerappears as amended atthe hearing.96 NLRB No. 41.